COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of A.C.D. and S.C.D., Children

Appellate case number:      01-19-00198-CV

Trial court case number:    2017-05093J

Trial court:                314th District Court of Harris County

      Appellant, A.P.D.L., has filed a motion for substitution of counsel on appeal.
Because the motion does not show that it was delivered to appellant “in person or
mailed—both by certified and by first-class mail” at appellant’s last known address, the
motion is denied, without prejudice to refiling. See TEX. R. APP. P. 6.5(b), (d).
       By submitting the motion, Jacklyn Varela and Kody D. Lyons have appeared as
counsel of record for appellant. See TEX. R. APP. P. 6.2. The Clerk of this Court is
directed to note their appearance as retained counsel for appellant on the docket of this
Court.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __June 4, 2019____